           Case 7:20-cv-00643-PMH Document 14 Filed 08/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
ALLAHJUSTICE TURNER,                                         :
                                                             :
                           Plaintiff,                        :
                                                                 AMENDED ORDER
v.                                                           :
                                                             :
                                                                 20-CV-00643 (PMH)
SGT. CIMORELLI, et al.,                                      :
                                                             :
                           Defendants.                       :
-------------------------------------------------------------x

PHILIP M. HALPERN, United States District Judge:

        On January 21, 2020, Plaintiff, currently incarcerated at Craven Correctional Institution,

commenced this pro se action under 42 U.S.C. § 1983, alleging that certain Defendants used

excessive force against him. (See Doc. 1). On March 2, 2020, Judge Nelson S. Román issued an

Order to Amend, inter alia, permitting Plaintiff to file an amended complaint in order to replead

his claims against John and Jane Doe Medical Staff. (Doc. 7, “Order to Amend”). The Order to

Amend also alerted Plaintiff that if he chose to file an amended complaint, such pleading would

completely replace, not supplement, the original complaint; any facts or claims that Plaintiff

wished to maintain would therefore need to be repleaded in the amended complaint. Id. On April

6, 2020, this action was reassigned to me.

        On April 6, 2020, Plaintiff filed an Amended Complaint asserting claims against Nurse

Rawls who gave him two Benadryl for allergies and possibly failed to notify kitchen staff of the

allergy in time to prevent him from receiving a second meal involving mushrooms; and against

Nurse Washington, who stated that there was nothing she could do about small bumps on one side

of his mouth that were irritating. (See Doc. 10, “Amended Complaint”). In the Amended

Complaint, Plaintiff also asserts section 1983 claims against the medical director based upon a

theory of respondeat superior. Id. However, Plaintiff does not replead his claims against Sergeant

Murphy and Correctional Officer Moore. Id.
             Case 7:20-cv-00643-PMH Document 14 Filed 08/31/20 Page 2 of 2




        Despite the Court’s warning in the Order to Amend advising Plaintiff that his Amended

Complaint would entirely replace the original complaint, Plaintiff may be seeking to “supplement”

the original complaint with new claims. The Court may, pursuant to Fed. R. Civ. P. 15(d), permit

a party, upon motion, “to serve a supplemental pleading setting forth transactions or occurrences

or events which have happened since the date of the pleading sought to be supplemented.” Id. And

because Plaintiff proceeds pro se, the Court is “to construe [such] complaints liberally and to apply

a more flexible standard in determining the sufficiency of a pro se complaint than [it] would in

reviewing a pleading submitted by counsel.” Platsky v. CIA, 953 F.2d 26, 28 (2d Cir. 1991).

        Because it is not clear to the Court that Plaintiff intended to drop his claims against Murphy

and Moore, Plaintiff is directed to file a letter via ECF on or before September 28, 2020 advising

the Court if he intends the Amended Complaint to supplement the original complaint. If Plaintiff

fails to respond or advises the Court that he did not intend to supplement the original complaint,

the Court will deem the Amended Complaint to be the operative complaint in this action and will

screen the Amended Complaint under 28 U.S.C. § 1915(e)(2)(B)(ii). No summons will issue at

this time.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

SO ORDERED:

Dated: New York, New York
       August 31, 2020
                                               ____________________________
                                               Philip M. Halpern
                                               United States District Judge
